Title: To George Washington from Henry Marchant, 3 August 1793
From: Marchant, Henry
To: Washington, George



Sir
Newport [R.I.] August 3rd 1793

it is my Duty to give Your Excellency the earliest Intelligence of a Transaction highly important, as it may affect the national Honor, and the Interest of Individuals.
On the thirtieth day of July last, A British MerchtShip, called the Catharine, William James Davis Master or Commander mounting Eight Cannon, and a number of wooden Guns, arrived and anchored in this Harbour—She was last from Jamaica, bound for New Brunswick with five or six passengers, their black Servants

and their Baggage, contracted to be landed at Sandy Hook or Rhode Island—On the thirty first Day of July at four o’Clock in the Afternoon the Captn entered his Ship at the Custom House: at about twele o’Clock of the same Day two respectable Gentlemen of this Town informed me that some of the Passengers who Appeared to be Gentlemen, had related, that on their passage Capt. Davis had boarded an American Sloop, and plundered her of a Considerable Property—and that they declared they were willing to give the fullest acct to the Authority—Under this simple statemnt I conceived the Information to be of the highest Importance and if well founded had no Doubt of what might be my immediate Duty—I requested One of the Gentlemen to procure me the Names of these passengers, and where they might be found, and that he would in his way see Jabez Champlin the Deputy Marshall. The Gentleman soon returned with the name of Richard Birch; I issued a Summons for him but he was gone on Board, it was said about his Baggage—At Three o’Clock in the Afternoon Birch came with Dr John Harris another Passenger, and I took the Deposition of Birch—The getting out the material parts of a lengthy Narration. The making of a fair Copy to be signed and engaged to, and a very improper Interference in the Business took up much Time—As the Facts stood upon the Deposition of Birch, I confess I had Embarrassments upon my Mind. Questions of magnitude and National Importance arose. I had no Law Character to Consult—The Attorney of the United States was very sick—My Library was my only help, but Time was necessary—I sent however to the Atty of the U.S.—requesting him if not too unwell to think upon the Subject—I had early made out a Warrant to be ready, when I shd obtain the necessary Information to Ground it upon—and make up my mind upon the Subject—Mr Atty sent me word about six O’Clock, that he was clear Capt. Davis ought to be charged with Piracy and advised a Warrant accordingly. I called upon him, and a few minutes after Eight o’Clock, the moment I had been able to get the deposition of Birch (whose Conduct had become much altered by the Interference above hinted at,) signed and sworn to, I delivered the Warrant to the Depy Marshall with Directions to execute it immediately, and to call for whatever Assistance he should want in Case of Opposition—And I am happy to find that notwithstanding the Delay occasioned in the manner Mentioned, the warrant was delivered in Season for Execution.

It was thought the Capt. was on Board, but it was the next Day discovered, that he had been in Town, till just before ten o’Clock in the Evening, when he was put on Board, as I am informed by the Person who Pilotted him in. The Custom-House Boat, I am informed was offered the Deputy-Marshall, but it was never called for. He made some arrangements with John Wanton Capt. of the Fort, who Offered to go on Board with him, and to procure hands; but before Ten o’Clock the D. Marshall, informed Capt. Wanton, (who had procured hands he thought sufficient) He had given up the Idea of going on Board till the next morning; but requested Capt. Wanton with the Poeple he had collected, to go to the Fort and endeavour to stop the Ship, if he discovered her attempting to go out. Capt. Wanton urged their going on Board then, but said if he the D. Marshall declined it, he would go to the Fort, and do what he could, which he did.
The D. Marshall returned home. It had been a perfect Calm till about Eleven o’Clock, when a fair Breeze sprang up, and the Ship cut or sliped her Cable and got under Way—Capt. Wanton Says, upon perceiving her in Motion he hailed her, and told them, if she attempted to go out, He would fire into Her; They answered they should not, but immediately her lights were struck out, and her Sails all loose, and She was under Way—He fired a Gun, the Breeze had much increased, She was soon at a very considerable distance, But he fired another Gun, after which she was soon out of Sight—Capt. Wanton says that just after he had arrived at the Fort—a small Boat from Town, went on Board the Ship—The D. Marshall made Return of his Warrant, as on the Copy there of No. 3.
Rhode Island District ss. Augt 1. 1793
The within named William James Davis not to be by me found within this District
Jabez Champlin D.M.
The above Account of the Capt: of the Fort was related to me by himself in the presence of the D. Marshall who made no Objections thereto—The Ship left her Papers at the Custom House and Carried off the Baggage of her Passengers.
I would hope to be favoured with your Excellencies Thoughts upon this Subject—I feel the present situation of our Country and am anxious for the Preservation of its Peace and Prosperity,  and the Honor of its Government. Which I am well assured however, under the Auspices of the great Governor of the World, will be well supported by those Under whose Protection it is placed by Heaven-directed Wisdom. With Sentments of, entire Duty and sincere Respect I am Your Excellencies most obedient and very humble Servt

Henry Marchant.

